In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                             ___________________________
                                  No. 02-21-00447-CV
                             ___________________________

                IN THE INTEREST OF M.H. AND D.H., CHILDREN



                         On Appeal from the 393rd District Court
                                Denton County, Texas
                             Trial Court No. 18-5952-431


                           Per Curiam Memorandum Opinion 1
                     Chief Justice Sudderth concurs without opinion.




       1
         Pursuant to Rule 2, the requirements of Rule 47.2(a) are suspended from operation in this
case. See Tex. R. App. P. 2, 47.2(a).
                           MEMORANDUM OPINION

       This is an ultra-accelerated appeal 2 in which Appellant C.H. (Mother) appeals

the termination of her parental rights to her daughter Meredith 3 and her son David

following a jury trial. Mother’s court-appointed appellate counsel filed a motion to

withdraw and a second amended Anders brief averring that after diligently reviewing

the record, he believes that the appeal is frivolous. See Anders v. California, 386 U.S.

738, 744–45, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77

(Tex. App.—Fort Worth 2003, no pet.) (reasoning that Anders procedures apply in

noncriminal appeals when appointment of counsel is mandated by statute). The brief

meets the requirements of Anders by presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds to be advanced on

appeal.    Although given the opportunity, Mother did not file a response.            The

Department filed a letter stating that it was waiving the opportunity to file a response

to the Anders brief.

       As the reviewing appellate court, we must independently examine the record to

decide whether an attorney is correct in determining that the appeal is frivolous. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re K.R.C., 346 S.W.3d

       2
        See Tex. R. Jud. Admin. 6.2(a) (requiring appellate court to dispose of appeal
from a judgment terminating parental rights, so far as reasonably possible, within 180
days after notice of appeal is filed).
       3
        See Tex. R. App. P. 9.8(b)(2) (requiring court to use aliases to refer to minors in
an appeal from a judgment terminating parental rights). All children are referred to
using aliases.

                                            2
618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully reviewed the record

and the Anders brief, we agree that Mother’s appeal is frivolous. We find nothing in

the record that might arguably support Mother’s appeal. See Bledsoe v. State, 178

S.W.3d 824, 827 (Tex. Crim. App. 2005). Accordingly, we affirm the judgment

terminating Mother’s parental rights to Meredith and David.

      However, we deny the motion to withdraw because Mother’s counsel did not

show good cause for withdrawal independent from counsel’s conclusion that the

appeal is frivolous. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (order); In re C.J.,

501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied). Accordingly,

Mother’s counsel remains appointed in this case through proceedings in the supreme

court unless otherwise relieved from his duties for good cause in accordance with

Family Code Section 107.016(2)(C). See P.M., 520 S.W.3d at 27–28; see also Tex. Fam.

Code Ann. § 107.016(2)(C).

                                                       Per Curiam

Delivered: May 5, 2022




                                            3